DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 3 FEB 2021 amendments to claims 2 and 4 obviate the objections noted in the previous Office action.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-9, 11-16, and 19-23 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, “… depositing an isolation dielectric material overfilling a trench between the first fins and a trench between the second fins such that the isolation dielectric material wraps around a top surface and opposite sidewalls of each of the first and second fins, and performing a chemical-mechanical planarization (CMP) process on the isolation dielectric material, wherein the top surface and the opposite sidewalls of each of the first and second fins remain wrapped around by the isolation dielectric material after the CMP process is complete; …” as recited in independent claim 8.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-
3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815